Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on 1/04/2021 has been received and claims 1-8 and 12-15 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/04/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, there is no written description support for the limitation that the dielectric medium/component comprises both “alumina substrate holding a stainless steel mesh” within the Specification as it appears, for example in Figure 3, that each of the plurality of corona plates 80 comprises a dielectric medium in the form of alumina substrate and a stainless mesh as the electrode/conductive medium.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, it is not clear whether the limitation “wherein said dielectric medium comprises alumina substrate holding a stainless steel mesh” is attempting to set forth that the dielectric medium comprises both the alumina substrate and the stainless steel mesh or a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagawa (20110111691) in view of Nelson (20050175498) and Decker (5525310).
As to Claim 1, Kagawa (‘691) discloses a system (10) (see Figures 1-12) for neutralizing a plurality of odors present in exhaust air extracted from a space via an exhaust air duct, the system (10) comprising: 
an air intake chamber (25); 
an air intake means (30) for bringing environmental air (via 12, 14) into said air intake chamber (25); 

said corona chamber (40; 50) including at least two spaced apart corona plates (45;72; p. 2 [0026] – lines 2-3, p. 4 [0067]) providing a dielectric medium (i.e. air/gas located between electrodes) into which an electrical spark voltage is capable of being provided to generate ozone from oxygen present in the environmental air to thereby transform the environmental air into ozone-rich air; 
a contactor (44; 62) between each corona plate (45; 72) (see Figures 4-5, 8, 10, and 12), the contactor (44; 62) adapted to be attached to a power source (intrinsically disclosed to enable operation of 40 - 44, 45; 60) and capable of transmitting the electrical spark voltage across an air gap (i.e. air located between 45 where 44 is located - see Figures 4-5) between said plurality of corona plates (45; 62)
a reaction chamber (24) adapted to receive the exhaust air and the ozone-rich air; said reaction chamber (24) sized and otherwise dimensioned to permit sufficient time for odor-causing elements in the exhaust air to react with ozone in the ozone-rich air to thereby neutralize the plurality of odors; an air outlet (18) connected to said reaction chamber (24) through which odor-neutralized air is discharged into the environment.
Kagawa (‘691) does not appear to specifically teach that the reaction chamber includes a plurality of baffles positioned on alternating sides of said reaction chamber, or that the dielectric medium comprises alumina substrate holding a stainless steel mesh.
As to the limitation that the reaction chamber includes a plurality of baffles positioned on alternating sides of said reaction chamber, it was known in the art before the effective filing date 
As to the limitation that the dielectric medium comprises alumina substrate holding a stainless steel mesh, it was known in the art before the effective filing date of the claimed invention to provide a dielectric medium comprising alumina substrate holding a stainless steel mesh in a system capable of neutralizing a plurality of odors present in air. Decker (‘310) discloses a system (10) comprising:
a corona chamber (15) adapted to/capable of receive air (via 16) from an air intake chamber, and having an exit (18); 
said corona chamber (15) including a plurality of spaced apart corona plates (20) providing a dielectric medium (20) into which an electrical spark voltage is provided to generate 
a contactor (25, 26) disposed between the plurality of spaced apart corona plates (20), the contactor (25, 26) adapted to be attached to a power source (29a, 29b) to transmit the electrical spark voltage across an air gap between said plurality of spaced apart corona plates (20) (see Figure 3); 
wherein said dielectric medium (20) comprises alumina substrate (see entire document, particularly Col. 4 lines 8-9) holding a stainless steel mesh (22) (see entire document, particularly Figure 1, Col. 4 lines 35-37), 
in order to provide a configuration which avoids use of parts and adhesives that are subject to damage and degradation for permanently mounting conductors to the dielectrics so as to avoid disruption of reactive species/ozone generation (see entire document, particularly Col. 2 lines 34-47).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a dielectric medium comprising alumina substrate holding a stainless steel in the system of Kagawa as modified by Nelson as a known configuration in order to provide an assembly which avoids use of parts and adhesives that are subject to damage and degradation for permanently mounting conductors to the dielectrics so as to avoid disruption of reactive species/ozone production/generation as shown by Decker. 

As to Claims 2-3, Kagawa (‘691) discloses that each corona plate (45; 62, 72) comprises an electrically inert substrate frame (61, 63; 71, 73) (see Figure 5 and Figure 6, where the frames are intrinsically electrically inert so that the other components or system is not affected) supporting a perforated material capable of transmitting an electrical spark voltage (see Figures 4-7), wherein the electrically insert substrate is capable of being made of an alumina.

As to Claim 6, Kagawa (‘691) discloses that said at least one contactor (44; 62) comprises a stainless steel contactor (62 – see p. 5 [0098] – lines 1-2) capable of transmitting a single phase voltage of between 6000 and 8000 VAC.
As to Claim 7, Kagawa (‘691) discloses that said at least two corona plates (45; 62, 72) comprise a plurality of corona plates (45; 62, 72) capable of being spaced approximately ¾” apart (see Figures 5 and 8). 
As to Claim 8, Kagawa (‘691) discloses that the exhaust air and the ozone-rich air are merged into a common flow path (via 25 and 40) prior to entry into said reaction chamber (24) (see Figures 1-2).
Thus, Claims 1-3 and 5-8 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Kagawa (‘691), Nelson (‘498), and Decker (‘310).	

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagawa (20110111691) in view of Nelson (20050175498) and Decker (5525310) as applied to claim 2 above, and further in view of Keras (6991768).
Kagawa (‘691), Nelson (‘498) and Decker (‘310) are relied upon for disclosure described in the rejection of claim 2 under 35 U.S.C. 103.
While Kagawa (‘691) appears to teach that the perforated material is in the form of a mesh (see Figure 6), neither Kagawa (‘691) nor Nelson (‘498) or Decker (‘310) appears to specifically teach that the mesh (which is an electrode) is a stainless steel mesh. However, it was 
Thus, Claim 4 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Kagawa (‘691), Nelson (‘498), Decker (‘310) and Keras (‘768).

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagawa (20110111691) in view of Nelson (20050175498) and Decker (5525310) as applied to claim 1 above, and further in view of Seal (GB 2413377).
Kagawa (‘691), Nelson (‘498), and Decker (‘310) are relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 103.
Neither Kagawa (‘691) nor Nelson (‘498) or Decker (‘310) appears to specifically teach that the system is further comprised of an ozone monitor positioned proximate said air outlet and in communication with a controller.
It was known in the art before the effective filing date of the claimed invention to provide an ozone monitor positioned proximate an air outlet and in communication with a controller of a system for neutralizing odors present in air. Seal (‘377) discloses a system for neutralizing odors (see Figures 1/2-2/2) comprising an air intake means (13), a corona chamber (10) for generating ozone from oxygen present in the environmental air to thereby transform the environmental air 
Thus, Claims 12-13 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Kagawa (‘691), Nelson (‘498), Decker (‘310) and Seal (‘377).

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagawa (20110111691) in view of Nelson (20050175498) and Decker (5525310) as applied to claim 1 above, and further in view of Johnson (8318084).
Kagawa (‘691), Nelson (‘498), and Decker (‘310) are relied upon for disclosure described in the rejection of claim 2 under 35 U.S.C. 103.

It was known in the art before the effective filing date of the claimed invention to provide a volatile organic compound monitor positioned proximate an air outlet for detecting levels of volatile organic compounds in the discharged air, wherein said volatile organic compound monitor is in communication with a controller, in a system for treating air. Johnson (‘084) discloses a system (see Drawing) for cleaning air comprising an air intake means (see Col. 4 lines 60-61) capable of bringing environmental air in; a corona chamber (4 – see Col. 5 lines 46-58) in air flow communication, said corona chamber having an exit (i.e. where 4 has outlet into 1 at zone a - see Figure 1); an intersection (i.e. zone a) between said exit of said corona chamber (4) and an exhaust duct (1 at 2 and zone a) capable of mixing ozone-rich air with the exhaust air (see Drawing); a reaction chamber (i.e. zone c) adapted to receive the exhaust air and the ozone-rich air, an air outlet (3) connected to said reaction chamber (i.e. zone c) through which odor-neutralized air is discharged (see Drawing), and a contaminant monitor positioned proximate said air outlet (3) (see Col. 5 lines 35-38) capable of detecting levels of volatile organic compounds in the discharged air, wherein said contaminant monitor is in communication with a controller configured to adjust a level of ozone production in said corona chamber (4) (see Col. 5 lines 35-40, which intrinsically discloses a controller as a controller is necessary to perform 
Thus, Claims 14-15 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Kagawa (‘691), Nelson (‘498), Decker (‘310) and Johnson (‘084).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 20050214181.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799